


110 HCON 234 : Calling on the Government of the People’s

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. CON. RES. 234
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2007
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Calling on the Government of the People’s
		  Republic of China to respect the human rights of refugees from North
		  Korea.
	
	
		Whereas the Government of North Korea is a dictatorial
			 regime that commits gross human rights violations against the North Korean
			 people;
		Whereas the Government of North Korea attempts to exert
			 absolute control over the lives of North Koreans through the use of deplorable
			 systems of punishment and torture and by restricting the flow of
			 information;
		Whereas the Government of North Korea engages in the
			 systematic torture, unlawful detainment, and mass murder of tens of thousands
			 of political prisoners, defectors, and refugees, employing the world’s most
			 brutal concentration camp system;
		Whereas the lack of freedom, government persecution, and
			 policies of selective starvation have driven hundreds of thousands of North
			 Koreans to northeast China, fleeing for their lives from prison camps or
			 political persecution;
		Whereas the Government of the People’s Republic of China
			 forcibly repatriates North Korean refugees and imprisons foreign aid workers
			 who try to assist North Korean refugees inside China;
		Whereas to encourage these repatriation efforts, Chinese
			 central government authorities assign local public security bureaus in
			 northeastern China a target number of North Koreans that they must detain in
			 order to receive favorable work evaluations;
		Whereas the refugees returned to North Korea by the
			 Government of the People’s Republic of China face imprisonment, brutal
			 persecution, or execution;
		Whereas up to 90 percent of North Korean women refugees
			 fall prey to traffickers in China who sell the refugees into sexual
			 slavery;
		Whereas the United Nations Convention relating to the
			 Status of Refugees, done at Geneva on July 28, 1951 (189 UNTS 150), as modified
			 by the Protocol relating to the Status of Refugees, done at New York on January
			 31, 1967 (606 UNTS 267), defines a refugee as a person who, owing to
			 well-founded fear of being persecuted for reasons of race, religion,
			 nationality, membership of a particular social group or political opinion, is
			 outside the country of his nationality and is unable or, owing to such fear, is
			 unwilling to avail himself of the protection of that country;
		Whereas the Government of the People’s Republic of China
			 violates its obligations under the United Nations Convention relating to the
			 Status of Refugees and the Protocol relating to the Status of Refugees by
			 impeding access to the United Nations High Commissioner for Refugees (UNHCR)
			 and continually classifying North Korean refugees as economic
			 migrants, denying them asylum and forcibly returning them to North
			 Korea without the review to which they are entitled;
		Whereas the UNHCR fails to robustly press the Government
			 of the People’s Republic of China to grant the UNHCR access to North Korean
			 refugees and has failed in initiate a binding arbitration proceeding against
			 the Government of the People’s Republic of China pursuant to the terms of
			 Article XIV of the Agreement on Upgrading of the UNHCR Mission in the People’s
			 Republic of China to the UNHCR Branch Office in the People’s Republic of China,
			 done at Geneva on December 1, 1995, governing refugee access and the refugee
			 designation process;
		Whereas the UNHCR’s failure to bring such an arbitration
			 proceeding was determined by the United States Congress in the North Korean
			 Human Rights Act of 2004 (Public Law 108–333;
			 22 U.S.C. 7801 et
			 seq.) to constitute a a significant abdication by the
			 UNHCR of one of its core responsibilities;
		Whereas the failure of the People’s Republic of China to
			 abide by its treaty obligations toward the United Nations is a critical means
			 by which the Government of North Korea is allowed to subject the people of
			 North Korea to persecution and effectively imprison them within its
			 borders;
		Whereas Special Envoy for Human Rights in North Korea Jay
			 Lefkowitz testified before the House Foreign Affairs Subcommittee on Asia, the
			 Pacific, and the Global Environment on March 1, 2007, that the fact that
			 the Government of China is not honoring its international commitments, is not
			 providing genuine access as it is required to the U.N. High Commissioner on
			 Human Rights, I think is really the single most significant issue we have
			 outside of the North Korean Government’s own emigration policies that is a
			 barrier now to the free movement of people in that region;
		Whereas the International Parliamentarians Coalition for
			 North Korean Refugees’ Human Rights, a coalition of parliamentarians from
			 across the globe, met in Seoul, South Korea, on August 29, 2007, and called on
			 the international community to increase its efforts to protect North Korean
			 refugees; and
		Whereas the Korean-American community, acting through
			 various religious and civic organizations, including the Let My People
			 Go Campaign, has worked to bring awareness to the plight of the
			 hundreds of thousands North Korean refugees living in China: Now, therefore, be
			 it
		
	
		That Congress—
			(1)strongly encourages the Government of the
			 People’s Republic of China to honor its obligations under the United Nations
			 Convention relating to the Status of Refugees, done at Geneva on July 28, 1951
			 (189 UNTS 150), as modified by the Protocol relating to the Status of Refugees,
			 done at New York on January 31, 1967 (606 UNTS 267), by—
				(A)halting the forced
			 repatriation of North Koreans who face a well-founded fear of persecution if
			 they are returned to North Korea;
				(B)making genuine
			 efforts to identify and protect the refugees among the North Korean migrants
			 encountered by Chinese authorities, including providing refugees with a
			 reasonable opportunity to request asylum; and
				(C)granting the
			 United Nations High Commissioner for Refugees unfettered access to such
			 refugees to determine their status and the degree of assistance to which they
			 are entitled; and
				(2)recognizes the
			 efforts of the Korean-American community for bringing attention to the plight
			 of North Korean refugees.
			
	
		
			Passed the House of
			 Representatives October 29, 2007.
			Lorraine C. Miller,
			Clerk
		
	
